Case 0:20-cv-62412-AMC Document 23 Entered on FLSD Docket 03/26/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                            CASE NO. 20-62412-CIV-CANNON/Hunt

  AMY BETIT,

         Plaintiff,
  v.

  IDEAL COLLECTION SERVICES,
  INC., and EL-AD SAN MICHELE, LLC.,

         Defendants.
                                                       /

                ORDER REJECTING NOTICE OF VOLUNTARY DISMISSAL

         THIS CAUSE is before the Court upon the Plaintiff’s Notice of Voluntary Dismissal with

  Prejudice [ECF No. 22], filed on March 25, 2021. A responsive pleading was filed in this case on

  January 10, 2021 [ECF No. 14], and there is no indication in the Plaintiff’s Notice that Defendants

  consent to dismissal of this action. “A plaintiff may dismiss an action voluntarily without a court

  order in two circumstances: by filing a notice of dismissal before the opposing party serves an

  answer or motion for summary judgment, Fed. R. Civ. P. 41(a)(1)(A)(i), or at any time during the

  litigation by filing a stipulation of dismissal signed by all parties who have appeared,

  Fed. R. Civ. P. 41(a)(1)(A)(ii).” Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272, 1276 (11th

  Cir. 2012) (emphasis supplied).

         The Plaintiff’s Notice of Voluntary Dismissal with Prejudice is deficient because an answer

  was filed in this case, and the stipulation of dismissal is not signed by all parties who have

  appeared. Accordingly, by no later than April 9, 2021, Plaintiff either shall file a stipulation of

  dismissal signed by all parties who have appeared or file a motion for voluntary dismissal
Case 0:20-cv-62412-AMC Document 23 Entered on FLSD Docket 03/26/2021 Page 2 of 2

                                                       CASE NO. 20-62412-CIV-CANNON/Hunt


  indicating whether Defendants consent to dismissal. See Fed. R. Civ. P. 41(a)(1)(A)(ii); see also

  Anago Franchising, Inc., 677 F.3d at 1276.

          DONE AND ORDERED in Chambers at Fort Pierce, Florida this 26th day of March,

  2021.

                                                         _________________________________
                                                         AILEEN M. CANNON
                                                         UNITED STATES DISTRICT JUDGE
  cc:     counsel of record




                                                 2
